                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

KENNETH DICKERSON,                          )
                                            )
               Plaintiff,                   )
                                            )
       V.                                   )              No. 4:18CV290 RLW
                                            )
CITY OF ST. LOUIS, et al.,                  )
                                            )
               Defendants.                  )

                               MEMORANDUM AND ORDER

       This matter is before the Court of Plaintiff Kenneth Dickerson's Motion to Compel

Defendants to Respond to Plaintiff's Requests for Production. (ECF No. 53) Defendants City of

St. Louis, Vernon Betts, Jeffrey Carson, Charlene Deeken, Kimberly Gardner, Dale Glass, and

James Moss (collectively referred to as "Defendants") filed a memorandum in opposition. (ECF

No. 55) Plaintiff did not file a reply memorandum, and the time to do so has since passed.

                                       BACKGROUND

       On February 13, 2019, Plaintiff sent Defendants a set of Requests for Production of

Documents. On March 15, 2019, Defendants sent their responses and objections. The parties

met and conferred on April 19, 2019, after which Defendants produced certain documents.

       On August 20, 2019, Plaintiff conducted a corporate representative deposition of St.

Louis Sheriff's Deputy Whitney Windom, who works in the records office for the Sheriff's

Department. Plaintiff asserts Windom stated during her deposition that she maintains a folder of

memoranda concerning nolle prose qui cases of individuals the Sheriff's Office believed to be

illegally detained (referred to as "Nolle Pros Folder"). Additionally, Windom disclosed that a

committee, known as the Criminal Justice Coordinating Committee or the Criminal Justice
Counsel Committee ("CJCC"), has been meeting to discuss the issue of illegally detained

individuals in the City of St. Louis.

        Following Windom's deposition, Plaintiff sent an email requesting production of the

Nolle Pros Folder and records from the CJCC meetings. Plaintiff argues both items are

responsive to the first Requests for Production of Documents. Defendants object and argue both

are irrelevant to Plaintiff's claims.

                                        LEGAL STANDARD

        Rule 37 of the Federal Rules of Civil Procedure governs motions to compel discovery.

See Fed. R. Civ. P. 37 (a)(l) ("On notice to other parties and all affected persons, a party may

move for an order compelling disclosure or discovery."). Likewise, Rule 26 governs the scope

of discovery in federal matters:

       Unless otherwise limited by court order, the scope of discovery is as follows:
       Parties may obtain discovery regarding any nonprivileged matter that is relevant
       to any party's claim or defense and proportional to the needs of the case,
       considering the importance of the issues at stake in the action, the amount in
       controversy, the parties' relative access to relevant information, the parties'
       resources, the importance of the discovery in resolving the issues, and whether the
       burden or expense of the proposed discovery outweighs its likely benefit.
       Information within this scope of discovery need not be admissible in evidence to
       be discoverable.

Fed. R. Civ. P. 26(b)(l).

                                          DISCUSSION

        Plaintiff's First Request for Production of Documents included, inter alia, the following

requests:

        REQUEST NO. 1:
               Please produce all documents and recordings that Defendants possess
        regarding or relating to the allegations in the Complaint.

        REQUEST NO. 2:




                                               -2-
              Please produce all documents maintained or created by you, and/or created
      by another person or entity, of which you have copies or to which you have
      access, reflecting or relating to the allegations contained in the Complaint,
      including, but not limited to all diaries, journals, calendars, notes, e-mail
      communications and attachments, compact disks, text messages, electronic
      messages, and photographs.

      REQUEST NO. 10:
               Please produce all records of or documents associated with any meetings
      regarding the allegations in the Complaint, including the failure to timely release
      inmates in the custody of Defendants and the failure to maintain a safe and
      sanitary environment at the St. Louis Medium Security Institution, either prior to
      or after the filing of the Complaint.

      REQUEST NO. 12:
              Please produce any lists, records, or other documents pertaining to any
      audits, investigations, or other reports conducted by Defendants, their agents,
      contractors, or anyone else regarding whether people were held in St. Louis jails
      or other locations of confinement without proper authorization, pending charges,
      or other legal reasons to detain the individuals, including people who were
      detained after charges against them were dropped by one or more of the
      Defendants.

      REQUEST NO. 17:
              Please produce any records of or communications between the St. Louis
      City Sheriffs Office, the St. Louis Circuit Attorney's Office, the St. Louis
      Medium Security Institution, the St. Louis City Justice Center, the St. Louis City
      Department of Public Safety, the St. Louis City Division of Corrections, the 22nd
      Judicial Circuit Court, the St. Louis Metropolitan Police Department, any
      Defendants, and/or any of their staff regarding the delivery or failure to deliver
      communications of charges being dismissed and the requisite release of inmates
      in the custody of the City of St. Louis since 2013.

      REQUEST NO. 21:
              Please produce any reports, formal or informal, made by the City of St.
      Louis, the St. Louis City Sheriffs Office, the St. Louis Circuit Attorney's Office,
      the St. Louis Medium Security Institution, the St. Louis City Justice Center, the
      St. Louis City Department of Public Safety, the St. Louis City Division of
      Corrections, the 22nd Judicial Circuit Court, the St. Louis Metropolitan Police
      Department, Defendants, or any other party related to the general allegations in
      the Complaint, including unsanitary and unsafe conditions at the St. Louis
      Medium Security Institution and/or the failure to timely release inmates in the
      custody of the City of St. Louis.

(ECF No. 54-1)




                                             -3-
       Plaintiff argues both the Nolle Pros Folder and information related to the CJCC meetings

fall squarely within the scope of documents sought in Requests Nos. 1, 2, 10, 12, 17, and 21.

Defendants argue that these specific documents are irrelevant to Plaintiffs claims because they

"cannot demonstrate the constitutional violation alleged by Plaintiff because the memorandums

contained within it occurred after Plaintiffs release from custody in May 2017." (ECF No. 55,

at 4) (emphasis added) Specifically, Windom asserted during her deposition that she did not start

compiling the Nolle Pros Folder until 2019. Likewise, the CJCC meeting at issue occurred in

June 2019.

       The Court agrees with Defendants that some of the information contained in both the

Nolle Pros Folder and records of the CJCC meetings may be irrelevant to the time frame at issue

in Plaintiffs claims. Nevertheless, the Court agrees with Plaintiff that such information may

lead to admissible evidence related to Plaintiffs claims that Defendants have established a

pattern or practice by which they failed to timely release inmates from custody. See Fed. R. Civ.

P. 26(b)(l) ("Information within this scope of discovery need not be admissible in evidence to be

discoverable."). The Court further finds that production of these specific documents is

proportional to the needs of the case given the potential importance to Plaintiffs claims and

Defendants' relatively minor burden in producing the existing Nolle Pros Folder and records of

the CJCC meetings. See id.

       Accordingly,




                                               -4-
      IT IS HEREBY ORDERED that Plaintiff Kenneth Dickerson's Motion to Compel

Defendants to Respond to Plaintiffs Requests for Production (ECF No. 53) is GRANTED.

Dated this/Way of October, 2019.

                                                ~QTZ/.d.J/'./tt@
                                                RONIE L. WHITE
                                                UNITED STATES DISTRICT JUDGE




                                          -5-
